Citation Nr: 0947476	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bilateral 
proptosis.  

4.  Entitlement to service connection for amputation of right 
toes.  

5.  Entitlement to service connection for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In September 2006, the Veteran testified at a personal 
hearing before a Veteran's Law Judge who is no longer with 
the Board.  In June 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of those hearings are of record.  

The issue of service connection for bilateral proptosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not present within the land borders of 
Vietnam during his active service and no competent evidence 
of record establishes that the Veteran was exposed to an 
herbicide agent during his active service.  

2.  No competent evidence of record demonstrates that the 
Veteran's diabetes mellitus, hypertension, or erectile 
dysfunction was caused by exposure to asbestos or any 
chemical during active service or that such exposure led to 
amputation of the toes of his right foot.  

3.  Hypertension, diabetes mellitus, erectile dysfunction, 
and a disability of the Veteran's right toes did not have 
onset during his active service and did not manifest until 
many years after separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
hypertension, erectile dysfunction and amputation of the 
right toes have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury 
for which service connection has been established.  38 C.F.R. 
§ 3.310 (2005 & 2009).  

Certain chronic diseases, including hypertension and diabetes 
mellitus, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

If a Veteran was exposed to an herbicide agent (such as 
"Agent Orange") during active service, certain diseases, 
including diabetes mellitus, shall be service connected, if 
the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service:  

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This 
interpretation of "service in the Republic of Vietnam" has 
been upheld by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (cert. denied Haas v. Peake, 77 U.S.L.W. 
3267 (U.S. January 21, 2009) (No. 08-525)).  In Hass, the 
Federal Circuit held that "the agency's requirement that a 
claimant have been present within the land borders of Vietnam 
at some point in the course of his duty constitutes a 
permissible interpretation of the statute and its 
implementing regulation."  Id. at 1172.

Hence, the presumption of service connection based on 
exposure to Agent Orange during service in the Republic of 
Vietnam applies only to those cases where the veteran was 
present within the land borders of the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.

In a statement received in October 2002, the Veteran reported 
that he contracted diabetes due to exposure Agent Orange 
while in Vietnam.  He reported his belief that this exposure 
occurred in contaminated water in Vietnam, that he entered 
Vietnam as an aircraft mechanic for maintenance on down 
aircraft in order to ensure return of the aircraft to an 
aircraft carrier during the Vietnam War.  He also reported 
that he was exposed to hazardous materials while working 
maintenance on aircraft both during active duty and as a 
civilian for the Department of Defense.  These materials he 
identified as jet propulsion fuel, hydraulic fluids, Freon, 
polyurethane lead based paints, paint thinners, and acetone.  
In this letter he also stated that he had exposure to 
asbestos both during his 20 years of active service and his 
20 years of civil service.  

Following this statement, which seemed to indicate that the 
Veteran had been present on land in Vietnam during the 
Vietnam War, the RO made efforts to determine whether the 
Veteran had indeed been present on land in Vietnam.  The RO 
sent letters to the Department of the Navy Historical Center 
and to the National Archives and Records Administration 
requesting copies of deck logs of the USS Yorktown during the 
period in which the Veteran served aboard the ship.  The 
National Archives responded that it did not have the deck 
logs but such logs had been transferred to the Navy 
Historical Center.  

The Navy Historical Center responded that there were no 
records available that would identify the destinations of 
passengers aboard aircraft or boats arriving or departing 
from the ship or of individuals arriving or going ashore on a 
routine basis.  In August 2004, the National Archives 
responded to another VA request stating that they did have 
the deck logs in their custody but were unable to conduct 
such extensive research as to answer the RO's question.  If 
the RO could provide the subject or incident that it wanted 
to research, the National Archives stated that it may be able 
to conduct research.  The National Archives also stated that 
during the time mentioned, the Yorktown was in Sasebo, Japan.  

During his September 2006 hearing, the Veteran testified that 
he did not ever actually step on land in Vietnam.  2006 
hearing transcript at 7.  As he has testified that he was 
never on land in Vietnam, no further research need be 
conducted as to that issue.  

Based on the above, the presumption of service connection 
based on exposure to Agent Orange does not apply in this 
case.  

The Veteran testified that during six months of duty aboard 
the U.S.S. Yorktown, an aircraft carrier, he performed 
maintenance on and washed down aircraft that had returned 
from the shore of Vietnam sometime between 1965 and 1969.  
Id. at 3 and 6.  He testified that he was never told that the 
planes had the mission of spraying Agent Orange but that he 
assumed that they were probably doing so.  Id. at 6-7.  

The Veteran also testified that he became aware that he 
diabetes in 1998 or 1999, that his blood pressure had always 
been up and down before and after the diabetes, that he first 
began having erectile dysfunction in the late 1990's - 1998 
or 1999, and that a physician had told him that the 
dysfunction was the result of diabetes.  Id. at 3, 9-10.  

The Veteran's representative indicated during the hearing 
that service connection erectile dysfunction, and amputation 
of the right toes was claimed as secondary to diabetes.  Id. 
at 12.  It was unclear from his statement whether this was 
also the case for hypertension.  Id.  

Testimony during the 2009 hearing was not substantially 
different from that of the 2006 hearing.  The Veteran 
continued to assert his belief that his diabetes mellitus was 
the result of daily exposure to agent orange.  However, he 
also testified to the effect that he was never told that the 
planes that he serviced contained Agent Orange, only that the 
planes had hydraulic and CFD fluids.  Id. at 4.  When asked 
if he ever had known that the aircraft were spraying or 
dispensing any type of toxic agent the Veteran testified that 
"[t]hey didn't tell us anything but that it's salt."  Id.  
The Board finds that the Veteran's speculations that the 
planes that he serviced may have carried Agent Orange and 
that he may thus have been exposed to the herbicide during 
service are no more than speculations and are insufficient to 
establish exposure to an herbicide agent during service.  

Service treatment records make no mention of diabetes 
mellitus, hypertension, erectile dysfunction, or amputations 
or problems with the Veteran's feet or toes.  Nor has he 
contended that any of these conditions were present during 
service.  An August 1975 report of medical examination, for 
transfer to Fleet Reserve, includes normal clinical 
evaluations of the Veteran's vascular system lower 
extremities, genitourinary system, and endocrine system.  His 
blood pressure was 136 mm. Hg. systolic and 82 mm. Hg. 
diastolic.  

These records provide evidence against a finding that the 
Veteran's diabetes, hypertension, erectile dysfunction, or 
problems with his lower extremities had onset during his 
active service.  

The first clinical evidence of record post service are Sharp 
Hospital operative reports from May and June 2000.  These 
report that the Veteran was a diabetic with peripheral 
vascular disease who had a diabetic foot infection and 
underwent transmetatarsal amputation of the right lower 
extremity.  These records do not provide any evidence as to 
the cause of his diabetes.  

There is no evidence that the Veteran had problems with his 
lower extremities, erectile dysfunction, or diabetes until 
many years after separation from active service.  Indeed, he 
testified that he first became aware that he had diabetes in 
1998 or 1999 and began to experience erectile dysfunction at 
that time.  While the Veteran testified that his blood 
pressure had been up and down prior to when he found out 
about his diabetes, there is no evidence that he had 
hypertension within one year of separation from active 
service and there is no evidence relating his hypertension to 
his active service.  For these reasons the presumptive 
provisions for chronic diseases are not for application.  

The Board has also considered the Veteran's statement that he 
was exposed to jet propulsion fuel, hydraulic fluids, Freon, 
polyurethane based paints, paint thinner, acetone, and 
asbestos during service and after service.  There is no 
evidence of record linking exposure to these substances to 
his diabetes, erectile dysfunction, hypertension, and 
problems with his lower extremities.  

As to his reported exposure to asbestos, there is no specific 
statutory guidance with regard to asbestos related claims, 
nor has the Secretary promulgated any regulations in regard 
to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, 
M21-1, Part VI was rescinded and replaced with a new manual, 
M21-1MR, which contains the same asbestos- related 
information as M21-1, Part VI.  The Court of Veterans Appeals 
(now the Court of Appeals for Veterans Claims and hereinafter 
the Veterans Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under the DVB Circular guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C 
in essence acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).

Hypertension, diabetes, and erectile dysfunction are not 
mentioned as diseases attributable to asbestos exposure.  
There is simply no basis for finding that, even if the 
Veteran was exposed to asbestos, such exposure had anything 
to do with his claimed disabilities.  

To the extent that the Veteran claims that exposure to these 
substances caused any of his claimed disabilities, and given 
that he has not demonstrated medical knowledge beyond that of 
a layperson, the Board must determine if the question of 
whether the Veteran's disabilities were caused by exposure to 
these substances is the type of question to which a layperson 
is competent to provide a probative opinion.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Several 
cases provide guidance to the Board in making this 
determination.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held as follows:  

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Jandreau, the Federal Circuit provided an example stating 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form 
of cancer.  Id. at footnote 4.  This indicates to the Board 
that the complexity of the question at issue is a factor to 
be considered when determining if a layperson's opinion is 
competent evidence.  

The Veterans Court has held that varicose veins that have 
become visibly tortuous or dilated are observable by lay 
people and because varicose veins may be diagnosed by these 
unique and readily identifiable features, the determination 
that the layperson has varicose veins is not one restricted 
to medical experts.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  This case echoed the Veterans Court's explanation as 
to the foundation necessary to support lay testimony in Layno 
v. Brown, 6 Vet. App. 465 (1994).  In Layno, the Court 
explained that "lay testimony is competent only so long as 
it remains centered upon matters within the knowledge and 
personal observations of the witness."  Id. at 470.  

Common to these cases is that a layperson is competent to 
provide evidence that is based upon that person's 
observations and personal knowledge.  It requires no 
specialized knowledge to observe a broken bone or tortuous 
and dilated veins, to describe personally observed symptoms, 
or to hear and repeat the words of a medical professional 
relating a diagnosis.  

Here, the relationship between the claimed exposure and his 
hypertension, diabetes, erectile dysfunction, and problems 
with is lower extremities is not one that is directly 
observable or within one's personal knowledge.  Nor is it a 
simple question.  For these reasons, the Board finds that lay 
opinion evidence in this regard is competent evidence.  

In summary, all evidence is against a finding that the 
Veteran's diabetes, hypertension, erectile dysfunction, and 
problems with his lower extremities had onset during service 
or within one year of separation from service.  There is no 
competent evidence of record that these disabilities are 
related to his active service including as due to any 
exposure to jet propulsion fuel, hydraulic fluids, Freon, 
polyurethane lead based paints, paint thinners, acetone, or 
asbestos.  Because the Veteran had no service in the Republic 
of Vietnam, but only in the waters outside the borders of the 
Republic of Vietnam, service connection cannot be presumed as 
due to exposure to an herbicide agent during service.  There 
is no evidence that the Veteran was otherwise exposed to an 
herbicide agent during service.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Veterans 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2002 and March 2006.  The 
January 2002 was sent prior to the initial adjudication by 
the RO and informed the Veteran of what evidence was required 
to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The March 2006 
letter provided the Veteran with VCAA notice as to how VA 
assigns disability ratings and effective dates in the event 
that service connection is established.  

The notice as to how VA assigns disability ratings and 
effective dates was not provided prior to the initial 
unfavorable decision on the claims by the RO.  However, the 
RO denied service connection for diabetes mellitus, 
hypertension, erectile dysfunction, and amputation of toes of 
the Veteran's right foot and the Board here denies his appeal 
as to these issues.  As such, no disability rating or 
effective date will be assigned and the defect in the timing 
of notice with regard to these two "downstream elements" 
cannot have resulted in prejudice to the Veteran.  Hence, no 
corrective notice is required.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009 (explaining application of the rule of 
prejudicial error in the context of 38 U.S.C.A. § 5103(a) 
notice errors).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of diabetes, hypertension, 
erectile dysfunction, or problems with the Veteran's right 
lower extremity during service.  He has consistently argued 
that service connection is warranted on a presumptive basis 
due to exposure to Agent Orange.  The presumption does not 
apply in this case.  He has also implied that exposure to 
numerous substances, including asbestos, caused these 
disabilities but there is no competent evidence of such 
causation.  In short, as there is no showing of any of these 
disabilities during service and no indication that these 
disabilities may be associated with his service, VA has no 
duty to provide a medical examination with regard to these 
disabilities.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records and the Veteran has submitted evidence 
from Sharp Hospital.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus, hypertension, 
erectile dysfunction, and amputation of right toes is denied.  


REMAND

A September 1955 report of enlistment medical examination 
lists a normal clinical evaluation of the Veteran's eyes.  An 
August 1975 report of separation (transfer to Fleet Reserve) 
medical examination lists an abnormal clinical evaluation of 
the Veteran's eyes, with a notation that he had bilateral 
proptosis.  Under a listing for summary of defects and 
diagnoses is listed "Proptosis; probably familial."  

During the September 2006 Board hearing, the Veteran provided 
somewhat unclear testimony that his proctosis was related to 
thyroid problems and that he had been asked that question 
during service.  2006 Hearing transcript at 10.  During that 
hearing, the Veteran also reported that he was unsure as to 
when he was first diagnosed with proctosis, guessing that it 
was sometime around the time he found out he had diabetes.  
Id. at 11.  As noted above, this is incorrect.  Proctosis was 
mentioned in the August 1975 medical examination report.  

In order to decide this appeal a medical opinion is required.  
Here, the Veteran was not noted to have proptosis at entrance 
into service.  Indeed, there is no record of proptosis until 
shortly before his separation from active service.  The 
notation in his separation examination that his proctosis was 
of "probably familial" leaves unclear to the Board whether 
his proctosis is a developmental or congenital defect.  Under 
38 C.F.R. § 3.304(a) congenital or developmental defects are 
not "diseases" or "injuries" within the meaning of 
applicable legislation.  Moreover, the Veteran's statement 
that he was questioned about his eyes and his thyroid raises 
the question as to whether his proctosis is indeed the result 
of a disease process rather than a congenital or 
developmental defect.  

On remand, the Veteran should be afforded a VA examination to 
determine if his bilateral proctosis is a developmental or 
congenital defect.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his eyes.  His claims 
folder must be made available to the 
examiner, the examiner must review the 
claims folder, and the examiner must 
indicate in his or her report whether the 
claims folder was reviewed.  


The examiner is asked to:  

(i)  State whether the Veteran has 
proctosis.  

(ii)  If the Veteran does have proctosis, 
the examiner is asked to provide an 
opinion as to whether the proptosis is a 
developmental or congenital defect as 
opposed to a condition which has resulted 
from a disease process.  The examiner must 
provide a rationale for his or her 
opinion; a mere conclusion unaccompanied 
by a rationale is not adequate.  

2.  Then, readjudicate the Veteran's claim 
for service connection for bilateral 
proptosis.  If the benefit sought is not 
granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow for an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded by the Board.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


